DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.

Disposition of Claims
Claims 25, 28-29, 31-36, 38-41, and 47-54 were pending.  Amendments to claim 25 are acknowledged and entered.  Claims 1-24, 26-27, 30-31, 37-39, and 42-46 have been canceled.  Claims 25, 28-29, 32-36, 40-41, and 47-54 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190175729 A1, Published 06/13/2019.  Amendments to the specification presented on 03/23/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 08/02/2021 regarding the previous Office action dated 04/19/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Objections
(Objection withdrawn.)  The objection to Claim 25 is withdrawn in light of the amendments to the claim.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 49 and 50 recite the limitation "claim 31" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 25, 28, 32, 35-36, 40-41, and 47-51 under 35 U.S.C. 102(a)(1) as being anticipated by Colau et. al. (US20080057082A1, Pub. 03/06/2008; Priority 08/17/1999; hereafter “Colau”) is withdrawn in light of the amendments to the claims and applicant arguments.

New rejection.)  Claim(s) 25, 28-29, 32-33, 35-36, 40-41, and 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vande Velde (US20120237547A1, Pub. 09/20/2012; hereafter “Vande Velde”.)
The claims are interpreted as being drawn to the following:
Claim 25 is drawn to a thermostable liquid immunogenic composition comprising:  
a live attenuated rotavirus,
a sugar and/or polyol, 
an adipate buffer, 
calcium ions and/or magnesium ions, and 
one or more positively charged amino acids, wherein said immunogenic composition is in the form of liquid formulations; wherein the sugar and/or polyol is selected from a group consisting of sorbitol, glucose, dextran, fructose, and sucrose; wherein the adipate buffer is selected from a group consisting of citric acid and adipic acid, wherein said composition has a level of thermostability such that, after storage of the composition for 2.5 months at 37°C, the composition has a maximum virus titer loss of 1.5, as expressed in log 10 ffu/mL as compared to the composition's initial virus titer before storage; and
rotavirus is present at a titre ranging from 1x10^5 to 1x10^8 pfu/mL; 
the concentration of the sugar or polyol is 1% w/v to 70% w/v; 
the adipate buffer is present at a concentration of 1% to 20% w/v; 
the calcium ions or magnesium ions are present at a concentration from 1 mM to 15 mM; and 
the one or more amino acid is present at a concentration of at least 0.01% w/v.
Further limitations on the immunogenic composition of claim 25 are wherein the one or more positively charged amino acids are histidine and/or arginine (claim 28); wherein the pH of the immunogenic composition is between about pH 6.0 and about pH 7.0 (claim 29); wherein the sugar and/or polyol is sucrose or sorbitol (claim 32); further comprising a protein, wherein the protein is albumin at a concentration of at least 0.05% w/v (claim 33); comprising vitamin E succinate or TPGS (claim 34); wherein the immunogenic composition is provided in a dose volume of 0.2 ml to 2.0 ml (claim 35); 
The Prior Art
Vande Velde teaches liquid rotavirus formulations suitable for oral administration and vaccination (entire document; see abstract; instant claims 36, 40), wherein the liquid immunogenic composition comprises a live, attenuated rotavirus, a sugar, and a carboxylate in a dose volume of less than or equal to 2.0 mL at a pH of between about 5.0-8.0 (reference claim 1), more preferably pH 6.0-7.0 (reference claims 4-5; instant claims 29, 35).    The carboxylate may be adipate (reference claim 6) or citric acid (¶[0043][0046]; Table 1; Example 1.1.3 starting at ¶[0119]), the composition may further comprise amino acids such as histidine or arginine (¶[0062][0105][0112-0113][0219]; Table 49; instant claims 28, 50), a sugar or polyol such as sorbitol, glucose, dextrose, fructose, or sucrose (¶[0047]; reference claim 12; instant claims 32, 51), and calcium and/or magnesium ions (¶[0060-0063][0194]; Example II.5.4 starting at ¶[0188]; reference claim 20).  Vande Velde measures the rotavirus concentration in foci forming units (FFU), which is similar to plaque forming units (PFU), and notes 10^6 FFU/dose is desirable in about a 1.5 mL volume (¶[0059][0117]), the sugar is about 35%w/w to about 70% w/w (reference claims 15-17), the carboxylate is present between about 50 mM and 2M (reference claims 9-11; ¶[0136]), DMEM at about 6% w/w (which comprises amino acids, see ¶[0102-0107][0113-0114]), and calcium ions between instant claim 25.  
Vande Velde teaches pharmaceutical compositions of the composition of instant claim 25 that comprise pharmaceutically acceptable excipients, and methods of making said compositions (¶[0002][0010][0092]; reference claim 33; instant claims 41, 47-48).  As a “kit” is not specifically defined, the teachings of the structural components of such a “kit” meet the limitations of the instant claim, and Vande Velde anticipates the limitations of instant claim 47.  Bovine serum albumin may be present in the composition at 1% w/w (¶[0223]; instant claim 33), and while Vande Velde teaches the concentration of sugar appears most desirable at around 50%, that they and others in the art use concentrations ranging from 1%-70%, such as from about 25% to about 60%, and that the nature and concentration of sugar must be optimized such that it ensures satisfactory viral viability whilst maintaining the viscosity at a level that is compatible with downstream processing steps of the formulation, such as filtration (¶[0048]; instant claim 49).  Vande Velde teaches the composition comprises vitamins (¶[0104-0107]) but does not appear to specify the composition of this concentrated mixture.  
For at least these reasons, Vande Velde teaches the limitations of instant claims 25, 28-29, 32-33, 35-36, 40-41, and 47-51, and anticipates the instant invention.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claims 29, 33-34, and 52-54 under 35 U.S.C. 103 as being unpatentable over Colau as applied to claims 25, 28, 32, 35-36, 40-41, and 47-51 above, and further in view of Mei et. al. (CN103751107A 12/18/2013; hereafter “Mei”) and Lambert et. al. (US20030065024A1; Pub. 04/03/2003; hereafter “Lambert”) is withdrawn in light of the amendments to the claims and the withdrawal of the “Colau” art as set forth supra.

(New rejection.)  Claims 34 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Vande Velde as applied to claims 25, 28-29, 32-33, 35-36, 40-41, and 47-51 above, and further in view of Mei et. al. (CN103751107A 12/18/2013; CITED ART OF RECORD; hereafter “Mei”) and Lambert et. al. (US20030065024A1; Pub. 04/03/2003; CITED ART OF RECORD; hereafter “Lambert”).
The Prior Art
The teachings of Vande Velde have been set forth supra.  While Vande Velde teaches liquid compositions comprising rotavirus and stabilizing buffers and components, such as vitamins and pharmaceutically-acceptable carriers, important for oral delivery and vaccines, Vande Velde fails to teach the use of TPGS or human albumin in the compositions.  However, given the prior art teachings, all of these limitations would be routine optimization steps, as evidenced by Mei and Lambert.  
Mei teaches nanoparticles that contain vitamin E-derived TPGS and albumin at 20-65 parts (entire document; see abstract.)  Mei teaches these nanoparticles are good for non-toxic, stable delivery methods for drug delivery (entire document; see abstract; instant claims 34, 54)  Mei teaches the albumin may be human serum albumin (reference claim 8; instant claims 33, 52-53.)
Lambert teaches making emulsions of tocopherol and PEGylated vitamin E (TPGS) for delivery of therapeutic drugs (entire document; see abstract; ¶[0108].)  Lambert teaches these emulsions and compositions can be useful for oral delivery for the therapeutic agent within liquids encapsulated in gelatin capsules (¶[0031]) and that the emulsion would have a buffered pH of about 6.8 (¶[0100][0109]; instant claim 29.)  Lambert teaches the formulation may be lyophilized, and would include such stabilizers as albumin, and that reconstitution of these lyophilized formulations resulted in stable emulsions (¶[0137-0137].)
prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not entirely persuasive.
While the original rejections have been withdrawn, new rejections are presented utilizing the teachings of Lambert and Mei in view of the new art of Vande Velde, so the arguments regarding the teachings of Lambert and Mei will be addressed herein as applicable. 
Applicant argues that the teachings of Colau fail to anticipate the instant claims, and the combination of Colau, Lambert, and Mei fail to render obvious the instant claims.  While the art of Colau has been withdrawn, the teachings of Vande Velde are now utilized which anticipate the instant invention as claimed.  As set forth supra, Lambert and Mei still render obvious optimization steps utilized in the art to provide stability to liquid formulations.
For at least these reasons, the claims remain rejected over Vande Velde in view of Lambert and Mei.


Double Patenting
The text regarding nonstatutory double patenting was provided for in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 25, 28-29, 32-36, 40-41, and 47-54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,821,891 B2 in view of Colau (supra) is withdrawn in light of the amendments to the claims and applicant arguments. 
(Rejection withdrawn.)  The rejection of Claims 25, 28-29, 32-36, 40-41, and 47-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. supra) is withdrawn in light of the amendments to the claims and applicant arguments.

(New rejection.)  Claims 25, 28-29, 32-36, 40-41, and 47-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,821,891 B2 in view of Gad (Gad S, ed.  “Pharmaceutical Manufacturing Handbook:  Production and Processes”.  Pub. 08/28/2007.  John Wiley & Sons, Inc. Hoboken, New Jersey, USA.; hereafter “Gad”.)
Both the instant claims and the ‘891 claims are drawn to liquid immunogenic compositions (NB: “vaccine” compositions is interpreted as a species of the genus of “immunogenic” compositions) live attenuated rotavirus immunogenic compositions, wherein the compositions comprise a sugar or sugar alcohol such as sucrose, a neutral pH, adipate, and calcium ions.  Both the instant claims and the ‘891 claims utilize adipate buffers, at a pH of about 6.0 to 7.0.  While the ‘891 claims do not specifically detail comprising any amino acids (such as arginine), such a stabilizing agent would be obvious in light of the prior art, as evidenced by Gad, as polar amino acids such as arginine and histidine are often used as buffering and stabilizing agents (see e.g. p. 20, ¶2-3).  Further, while both the instant claims and the reference claims require stability of the liquid formulation, maintaining stability of the liquid formulation under different storage conditions would be obvious given the teachings of Gad, as various compounds are known to provide stability under varying temperatures and pH and would be obvious to optimize for oral delivery (pp. 21-22; pp.546-7, ¶ bridging pages to ¶2 of 547).  It is notable that Gad identifies other components that attribute to the functional aspect of instant claim 25, such as the impact of the storage container used, the exposure to UV light, mechanical stimuli during regular use, and container closure integrity (pp. 24-25).  As Gad renders obvious the structural differences between the instant claims and the ‘891 claims, the functional language (e.g. thermostability at 37 deg C for 2.5 months) in instant claim 25 would be inherent to the composition of ‘891 in view of Gad, as the composition of ‘891 in view of Gad meets all the structural limitations of the claimed product.  In light of the broad claim language of the instant invention, and in light of what was known in the art at the time of filing as evidenced by Gad, the instant claims would be obvious variants of the ‘891 claims.  

New rejection.)  Claims 25, 28-29, 32-36, 40-41, and 47-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,192,747 B2 in view of Gad (supra).  
Both the instant claims and the ‘747 claims are drawn to liquid immunogenic compositions (NB: “vaccine” compositions is interpreted as a species of the genus of “immunogenic” compositions) live attenuated rotavirus immunogenic compositions, wherein the compositions comprise a sugar or sugar alcohol such as sucrose, a neutral pH, adipate, and calcium ions.  Both the instant claims and the ‘747 claims utilize adipate buffers, at a pH of about 6.0 to 7.0.  While the ‘747 claims do not specifically detail comprising any amino acids (such as arginine), such a stabilizing agent would be obvious in light of the prior art, as evidenced by Gad, as polar amino acids such as arginine and histidine are often used as buffering and stabilizing agents (see e.g. p. 20, ¶2-3).  Further, while both the instant claims and the reference claims require stability of the liquid formulation, maintaining stability of the liquid formulation under different storage conditions would be obvious given the teachings of Gad, as various compounds are known to provide stability under varying temperatures and pH and would be obvious to optimize for oral delivery (pp. 21-22; pp.546-7, ¶ bridging pages to ¶2 of 547).  It is notable that Gad identifies other components that attribute to the functional aspect of instant claim 25, such as the impact of the storage container used, the exposure to UV light, mechanical stimuli during regular use, and container closure integrity (pp. 24-25).  As Gad renders obvious the structural differences between the instant claims and the ‘747 claims, the functional language (e.g. thermostability at 37 deg C for 2.5 months) in instant claim 25 would be inherent to the composition of ‘747 in view of Gad, as the composition of ‘747 in view of Gad meets all the structural limitations of the claimed product.  In light of the broad claim language of the instant invention, and in light of what was known in the art at the time of filing as evidenced by Gad, the instant claims would be obvious variants of the ‘747 claims.  
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not entirely persuasive.

Applicant first asserts that the Office must apply a two-way obviousness analysis.  However, the two-way test for distinctness is only applied when the patent is the later-filed application.  A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays (MPEP §804 II.B.2. (c)).  As noted in §804 II.B.2.(b), “[i]f the application under examination is the later-filed application, or both applications are filed on the same day, only a one-way determination of distinctness is needed in resolving the issue of double patenting, i.e., whether the invention claimed in the application would have been anticipated by, or an obvious variation of, the invention claimed in the patent.”  Therefore, as the instant application is the later-filed application, only a one-way determination of distinctness is needed, and this argument is not persuasive.  
Applicant argues the ‘747 and ‘891 claims are not obvious over the pending claims, in that the ‘747 and ‘891 claims do not recite a thermostable liquid immunogenic composition.  The Office asserts that in the ‘747 claims, the independent reference claim is drawn towards a “liquid vaccine formulation” that is suitable for oral administration and comprises an attenuated rotavirus antigen, a sugar, and a carboxylate.  Further dependent claims of ‘747 provide limitations as to the stability of the liquid composition.  Therefore, this argument is not persuasive with respect to the ‘747 claims.  The Office further asserts that in the ‘891 claims, the independent reference claim is drawn to a “liquid rotavirus immunogenic composition in a volume of less than or equal to 2.0 ml comprising a live attenuated rotavirus, a sugar, less than or equal to 1 mM phosphate, and a carboxylate of a di-carboxylic acid with an average pKa>4, wherein the composition has a pH of between about pH 5.0 and about pH 8.0”, wherein further dependent claims also provide limitations as to the stability of the liquid composition.  Therefore, this argument is not persuasive with respect to the ‘891 claims.
Further, as both the ‘747 claims and the ‘891 claims in either the independent claim or further dependent claims provide that the liquid composition would comprise calcium ions and that the rotavirus antigen is a live attenuated rotavirus.  The patent claims provide the concentrations for the sugars and carboxylate (e.g. adipate buffer).  The main difference between the ‘747 and ‘891 claims when compared 
“One of the critical factors in excipient selection and concentration is the effect on preferential hydration of the biopharmaceutical product. Preferential hydration refers to the hydration layers on the outer surface of the protein and can be utilized to thermodynamically explain both stability enhancement and denaturation. Typical excipients used in protein formulations include albumin, amino acids, carbohydrates, chelating and reducing agents, cyclodextrins, polyhydric alcohols, polyethylene glycol, salts, and surfactants. Several of these excipients increase the preferential hydration of the protein and thus enhance its stability.  Cosolvents need to be added in a concentration that will ensure their exclusion from the protein surface and enhance stability. A more comprehensive review of excipients utilized for biopharmaceutical drug products is available elsewhere.”
Gad notes that histidine and arginine-based compositions are chosen due to their buffering capabilities and desired pH range (p. 20, ¶3).  Gad teaches that vitamin E-based nanoemulsions which comprise vitamin E or derivatives thereof (such as TPGS) may stabilize the antigen (p. 1342, Table 3; p. 1344, Table 4; p. 1345, ¶1). Alpha-tocopherol (dominant form of vitamin E found in blood and tissues) is used to increase the stability of liposomal membranes and inhibit oxidation of lipoproteins (p. 454, ¶2; p. 455, ¶2).  Rotavirus antigen is noted as being deliverable in double emulsion compositions (Table 2, p. 397) and the lipid optimization for oral delivery is essential to ensure the liposomes remain intact upon delivery (p. 475, ¶2-3).  Hybrid delivery systems of virus and liposomes leads to a 10-fold increase in transduction efficiency (p. 490, ¶8), and Gad notes “[t]he first (and main) medical application derived from the biodrug concept is the development of oral vaccines . In that case, the microorganisms will locally deliver the antigens to the digestive mucosa in order to stimulate an immune response (production of immunoglobulins) and ensure a protection against bacterial or viral diseases…” (pp. 567-8, Table 1, ¶1 ).  In the section of Gad dealing with liquid formulations, it is noted that suspensions usually comprise 4 main groups of compositions: those which facilitate the connection between active ingredient and vehicle, those which protect the active product ingredients, those which maintain the appearance of the solution, 
For at least these reasons, the arguments are not persuasive, and the obvious-type double patenting rejections are maintained.




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648